Citation Nr: 1427853	
Decision Date: 06/19/14    Archive Date: 06/26/14

DOCKET NO.  11-02 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for colon cancer.

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to January 1969 and from January 1991 to June 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2010 and June 2010 rating decisions of the Sioux Falls, South Dakota, Regional Office (RO) of the Department of Veterans Affairs (VA). 


FINDINGS OF FACT

1.  The Veteran did not service in the Republic of Vietnam between January 1962 and May 1975 or in or near the Korean DMZ between April 1968 and August 1971.

2.  Colon cancer was not affirmatively shown to have had onset during service; there is no competent evidence that colon cancer may be related to an injury, disease, or event in service.

3.  Diabetes mellitus was not affirmatively shown to have had onset during service; diabetes mellitus was not manifested to a compensable degree within one year from the date of separation from service; and there is no competent evidence that diabetes mellitus may be related to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for colon cancer have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in October 2009 and February 2010 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of his disabilities on daily life and occupational functioning.  The claims were subsequently readjudicated, most recently in a June 2012 supplemental statement of the case.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any outstanding treatment records pertinent to the appeal.  

VA must provide a VA medical examination or obtain a medical opinion if the evidence of record is insufficient to decide the claim.  While there is evidence of  current disabilities, the evidence does not indicate that the claimed disabilities may be associated with an established event, injury, or disease in service.  For this reason, a VA medical examination is not necessary to decide the claims.   

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  


Service Connection

The Veteran seeks service connection for colon cancer and diabetes mellitus, which he believes are due to herbicide exposure.  Specifically, the Veteran contends that that he was indirectly exposed to herbicides as a medic in the Philippines during the Vietnam War.  He asserts that he made physical contact with soldiers who were exposed to herbicides and their property.

Service treatment records, including induction and separation examinations, are negative for any complaints, diagnoses, or treatment of diabetes mellitus or colon cancer. 

Post-service treatment records shows that colon cancer was initially diagnosed in 1994 and diabetes mellitus was initially diagnosed in November 2008.  None of the records suggest that these disabilities may be related to military service, including herbicide exposure.

As the Veteran did not service in the Republic of Vietnam between January 1962 and May 1975, or in or near the Korean DMZ between April 1968 and August 1971, presumptive service connection on the basis of herbicide exposure does not apply.

To establish service connection on a direct basis, the evidence must show (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a "nexus" between the claimed in-service disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

For chronic diseases, such as diabetes mellitus, the "nexus" requirement can be satisfied by evidence of chronicity or continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

As there is no lay or medical evidence that diabetes mellitus or colon cancer were diagnosed or had their onset during service, service connection on the basis of chronicity in service or continuity of symptomatology is not warranted.  

Nevertheless, service connection for diabetes mellitus and colon cancer may still be established based on initial diagnoses after service, when all of the evidence, including that pertinent to service, shows that the disabilities were incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is competent to report simple medical conditions, which are within the realm of his personal experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet.App. 465, 469-71 (1994).  However, colon cancer and diabetes mellitus are not simple medical conditions that the Veteran is competent to self-diagnose, because they fall outside the realm of common knowledge of a lay person; that is, these diagnoses cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as their etiology is equally complex.   The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose colon cancer or diabetes mellitus or offer an opinion as to their etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d at 1316.

The record is absent any competent evidence suggestive of a nexus between the Veteran's current colon cancer and diabetes mellitus and an injury, disease, or event, in service.

The preponderance of the evidence is against the claims for service connection for colon cancer and diabetes mellitus; there is no doubt to be resolved; and service connection is not warranted.
 

ORDER

1.  Service connection for colon cancer is denied.

2.  Service connection for diabetes mellitus is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


